10-2453-ag
         Yang v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A088 379 562
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of August, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                DEBRA ANN LIVINGSTON,
11                     Circuit Judges.
12       _______________________________________
13
14       Qian Kun Yang, AKA Qiankun Yang,
15                Petitioner,
16
17                        v.                                    10-2453-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Eric Zheng, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Anh-Thu P. Mai-Windle,
28                                     Senior Litigation Counsel; Imran R.
29                                     Zaidi, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Qian Kun Yang, a native and citizen of

 6   China, seeks review of a June 11, 2010, order of the BIA

 7   affirming the June 30, 2008, decision of Immigration Judge

 8   (“IJ”) Steven R. Abrams denying Yang’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Qian Kun Yang,

11   No. A088 379 562 (B.I.A. June 11, 2010), aff’g No. A088 379

12   562 (Immig. Ct. N.Y. City June 30, 2008).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.     See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.     See 8

19   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

20   513 (2d Cir. 2009).   Because Yang’s brief fails to

21   meaningfully challenge the agency’s denial of his CAT claim,

22   we address only its denial of asylum and withholding of


                                   2
 1   removal. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

 2   n.1, 545 n.7 (2d Cir. 2005).

 3       Yang argues that his case should be remanded to the

 4   agency to determine whether he established his eligibility

 5   for asylum based on forced abortions allegedly undergone by

 6   his wife.   However, in Shi Liang Lin v. U.S. Department of

 7   Justice, we held that an applicant is not per se eligible

 8   for asylum based on a forcible abortion undergone by his

 9   spouse or girlfriend, but might be eligible for asylum if he

10   can demonstrate past persecution based on his own “other

11   resistance” to a coercive population control program.     494

12   F.3d 296, 309-10(2d Cir. 2007) (en banc).   The agency found

13   that Yang’s testimony regarding his alleged other resistance

14   to China’s family planning policies was not credible, and

15   that determination is supported by substantial evidence.

16       The agency reasonably relied on inconsistencies between

17   Yang’s testimony and his asylum application regarding when

18   his alleged beating occurred and whether he was present when

19   his wife was taken for her alleged second abortion.     Yang’s

20   explanation that these inconsistencies were a result of

21   confusion is not compelling.   See Majidi v. Gonzales, 430

22   F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than


                                    3
 1   offer a plausible explanation for his inconsistent

 2   statements to secure relief; he must demonstrate that a

 3   reasonable fact-finder would be compelled to credit his

 4   testimony.” (emphasis in original; internal quotation marks

 5   omitted)).   The agency also reasonably noted that Yang’s

 6   asylum application contained less detail about the purported

 7   incident at the family planning office than his later

 8   testimony.   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

 9   (2d Cir. 2008) (explaining that under the REAL ID Act the

10   agency may rely on any omission as a basis for its adverse

11   credibility determination and holding that a petitioner’s

12   failure to include the length of her detention in her asylum

13   application was a proper basis for an adverse credibility

14   determination).   Finally, the agency reasonably relied on

15   its “common sense and ordinary experience,” Siewe v.

16   Gonzales, 480 F.3d 160, 169 (2d Cir. 2007), in finding that

17   Yang’s testimony that he searched for a job while he was in

18   hiding was implausible.   See Xiao Ji Chen v. U.S. Dep’t of

19   Justice, 471 F.3d 315, 336 n.16 (2d Cir. 2006) (upholding an

20   implausibility finding as to a petitioner's claim that she

21   went into hiding to avoid officials and yet continued

22   working).


                                   4
 1       Contrary to Yang’s argument, the agency did not require

 2   him to produce a warrant to establish his eligibility for

 3   relief, but, having found that his testimony was not

 4   credible, reasonably expected him to provide corroboration

 5   to rehabilitate that testimony.     See Biao Yang v. Gonzales,

 6   496 F.3d 268, 273 (2d Cir. 2007) (concluding that once an

 7   asylum applicant’s testimony has been called into question,

 8   an IJ can expect corroboration).

 9       Together, the problems the agency identified in Yang’s

10   testimony and his failure to provide sufficient

11   corroboration provide substantial evidence for its adverse

12   credibility determination.   See 8 U.S.C.

13   § 1158(b)(1)(B)(iii).   Because Yang’s claims for asylum and

14   withholding of removal were based on the same factual

15   predicate, the agency’s adverse credibility determination

16   forecloses both forms of relief. See Paul v. Gonzales, 444

17   F.3d 148, 156 (2d Cir. 2006).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.    Any pending request for


                                     5
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7




                                   6